The motion to open the default was regularly made at Special Term. (Mott v. Mott, 134 App. Div. 569; Loper v. Wading River Realty Co., 143 id. 167.) As no judgment had been entered on the default in Nassau county, plaintiff was not guilty of loches in making said motion. The record on appeal shows that plaintiff’s attorney was actually engaged in the trial of an action in the Supreme Cotut of Kings county at the time the default was ordered in this action in Nassau county. Order reversed, with ten dollars costs and disbursements, and motion to open default granted, without costs. Jenks, P. J., Thomas, Carr, Stapleton and Putnam, JJ., concurred.